DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to make the non-adhesive heat conductive sheets is used in a non-bonded state and does not have bonding properties such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2006/0279899 to Aihara et al in view of United States Patent Application No. 

Claim Rejections - 35 USC § 112 – 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the applicant has amended Claim 1 such that the heat conductive sheet is used in a non-bonded state and does not have bonding properties. However, the examiner notes that this is unclear in the specification, as per Para. 0022, emphasis added:

- 13 - resin having heat resistance and insulation properties, is disposed between the electrostatic chuck 22 and the cooling plate 40, and serves to transfer the heat of the electrostatic chuck 22 to the cooling plate 40. The heat conductive sheet 36 does not have adhesiveness. Through holes 36a are formed at positions of the heat conductive sheet 36 facing the recesses 28 of the electrostatic chuck 22. When it is desired to efficiently remove heat from the electrostatic chuck 22 to the cooling plate 40, a sheet having a high thermal conductivity is used as the heat conductive sheet 36. On the other hand, when it is desired to suppress heat removal from the electrostatic chuck 22 to the cooling plate 40, a sheet having a low thermal conductivity is used as the heat conduction sheet 36. Examples of the heat conductive sheet 36 include a polyimide sheet (for example, a Kapton sheet (Kapton is a registered trademark) or a Vespel sheet (Vespel is a registered trademark)) and a PEEK sheet. Since such a resin sheet having high heat resistance is usually hard, when the resin sheet is used as a layer for bonding the electrostatic chuck 22 and the cooling plate 40, there is a possibility that the sheet may be peeled off or damaged due to the difference in thermal expansion between the electrostatic chuck 22 and the cooling plate 40. In the present embodiment, since such a sheet is used as the heat conductive sheet 36 in the non- bonded state, there is no possibility that such a problem- 14 - will occur. 

It is unclear what defines “a non-bonded state”, as evidenced in [0022] of the instant application as it appears that it is not the material or the shape that creates the non-bonded state, as the resin sheet is used as a layer for bonding, as per the [0022]. In other words, there doesn’t appear to be support in the Specification for “a non-adhesive heat conductive sheet is used in a non-bonded state and does not have bonding properties” because the materials presented in the instant application’s specification indicates that the layer is commonly used as a bonding layer. Thus, the limitation of not having bonding properties is considered new matter.
does not have bonding properties” but can be made out of a polyimide sheet, a Kapton sheet, a Vespel sheet or a PEEK sheet, as per [0022] above.
Claims 3-6 are rejected in part due to their dependencies to Claim 1.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the applicant has amended Claim 1 such that the heat conductive sheet is used in a non-bonded state and does not have bonding properties. But it is unclear how a heat conductive sheet can be used in a non-bonded state AND not have bonding properties, as having a “non-bonded state” expressly implies that there is also a “bonded state” and thus must implicitly have “bonding properties.” Therefore it is indefinite as how the non-adhesive heat conductive sheet can be used in a non-bonded state AND not have bonding properties, as the claim indicates otherwise.
does not have bonding properties” but can be made out of a polyimide sheet, a Kapton sheet, a Vespel sheet or a PEEK sheet, as per [0022] above.
Claims 3-6 are rejected in part due to their dependencies to Claim 1.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0279899 to Aihara et al in view of United States Patent Application No. 2016/0196999 to Yanoh and United States Patent No. 6348273 to Ishikawa et al.
In regards to Claim 1, Aihara teaches wafer mounting table 900 Fig. 9 (Fig. 9 being the desired structure and Fig. 1 being referred to per generic structure) comprising: a ceramic plate 3 [0025] having a wafer mounting surface 15 and having at least one of an electrostatic electrode 1; a metal plate 5 arranged on a surface of the ceramic plate opposite to the wafer mounting surface (as shown in Fig. 9); a threaded terminal 11 made of a low thermal expansion coefficient metal (molybdenum, niobium, tungsten, Kovar, titanium, tantalum, zirconium and allows [0035]) and joined to a recess provided in the surface of the ceramic plate opposite to the wafer mounting surface by a bonding layer by a hard solder [0035]; and a screw member 13 inserted into a through hole 31 penetrating the metal plate and screwed to the threaded terminal to fasten the ceramic plate and the metal plate together [0034-0037], wherein in a state in which the threaded terminal and the screw member are screwed together [0024-0043, 0075-0079], a play is provided in a direction in which the metal plate is displaced relative to the ceramic plate due to the difference in thermal expansion, as shown in the spacing around the screw member 13 in through hole 31, which implicitly creates a play in the direction the screw member would be displaces during heating, as shown in the annotated copy of Fig. 1 below:

    PNG
    media_image1.png
    370
    579
    media_image1.png
    Greyscale

Aihara teaches a non-adhesive heat conductive sheet 7 between the ceramic plate and the metal plate (non-adhesive as it is made out of silicone or acrylic resin, which is not an adhesive but has bonding properties, Para. 0032-0033).
Aihara does not expressly teach that the non-adhesive heat conductive sheet between between the ceramic plate and the metal plate, the non-adhesive heat conductive sheet is used in a non-bonded state and does not have bonding properties.
Yanoh teaches a wafer mounting table comprising 10 Fig. 1, 2: a ceramic plate 12 (with alumina or alumina nitride ceramic base material [0022]) having a wafer mounting surface (top of 12) and having at least one of an electrostatic electrode 12a and a heater electrode 12b built therein [0022]; a metal plate 14 [0023] arranged on a surface of the ceramic plate opposite to the wafer mounting surface (as 12 is on top of 14);  and a non-adhesive heat conductive sheet (16c, 26c in Fig. 2) between the ceramic plate and the metal plate, the non-adhesive conductive sheet 16c/26c being a thermally cured flat resin sheet [0039] made out of PEEK or a polyimide resin layer [0025], the thermally cured resin sheet exhibits no adhesive property, the thermally 
It would be obvious to one of ordinary skill in the art, to have substituted the adhesive layer of Aihara with the laminated adhesive structure with a non-adhesive layer polyimide sheet 16c/26c of Yanoh. One would be motivated to do so to create an a laminated adhesive structure that creates a hard to deform resin layer that prevents air from entering between the layers, thus preventing peeling. See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim. 
Furthermore, it is noted that even though Aihara in view of Yanoh expressly teaches the non-bonded state, it is noted that the “state” of the non-adhesive heat conductive sheet is considered a limitation to the intended use of the sheet, such that the material of Aihara in view of Yanoh would be capable of being in a non-bonded state. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Aihara in view of Yanoh is substantially the same as the claimed apparatus, the apparatus of Aihara in view of 
Aihara does not expressly teach the electrostatic electrode has a heater electrode built therein.
Yanoh teaches that there is a heater electrode 12b in the electrostatic chuck 12, i.e., the electrostatic electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the electrostatic chuck without a heater of Aihara in view of Yanoh with the electrostatic chuck with a built in heater as per the teachings of Yanoh, as art-recognized equivalent means for providing heat and an electrostatic chuck.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.
Furthermore, as it is known to provide a heater in an electrostatic chuck, as taught by Yamamoto, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the electrostatic chuck as taught by Aihara to include a heater as per the teachings of Yanoh. One would be motivated to do so in order to add heat to a substrate. See MPEP 2143, Exemplary Rationales A-G.	
Aihara does not expressly teach the solder includes ceramic fine particle.
Ishikawa teaches a bonding method where a hard solder 3 has ceramics 4 used as a fine particle material where the particles are coated with a metal (Col. 9 lines 29-
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the solder of Aihara in view of Yanoh with the teachings of Ishikawa and added a fine ceramic powder to the solder of Aihara. One would be motivated to do so to improve the bond strength between a fitting structure with a small space and with thermal cycling. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 3, Aihara in view of Yanoh and Ishikawa teaches the ceramic fine particles are fine particles whose surfaces are coated with a metal, and wherein the hard solder contains Au, Ag, Cu, Pd, Al or Ni as a base metal, as per the rejection of Claim 1.
In regards to Claim 4, Aihara teaches wherein the ceramic plate is made of AlN or alumina [0028], wherein the metal plate is made of Al or Al alloy [0031]; and wherein the low thermal expansion coefficient metal is one kind selected from the group consisting of Mo, W, Ta, Nb and Ti, an alloy containing the one kind of metal, or Kovar [0035].  
In regards to Claim 5, Aihara teaches the terminal is made out of molydeum, niobium, tungsten, or titanium [0035] and the ceramic plate is made out of alumina or aluminum nitride, materials that are recited in the above claim limitations that fulfills the claims and thus implicitly fulfill the limtiations of having the coefficient of linear thermal 
In regards to Claim 6, Aihara teaches the heat conductive sheet, which is made out of silicone or acrylic resin, has insulation properties as broadly recited, as it is not electrically conductive, as it is made out of silicone and acrylic.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 6072685 to Herchen where 160 is a polyimide layer bolded to the chuck 50 and United States Patent Application No. 2013/0001076 to Fujisato et al, which teaches a polyimide resin 112 in between two layers in Fig. 2.                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716               

/KARLA A MOORE/Primary Examiner, Art Unit 1716